Citation Nr: 1313097	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, to include as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. H.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening the Veteran's claim of service connection for PTSD.  

The Veteran submitted new evidence concerning his acquired psychiatric disorder in July 2008, to include a November 2007 VA treatment record that noted a diagnosis of PTSD, within one year of the issuance of the January 2008 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Thus, the January 2008  rating decision which denied reopening the Veteran's claim of service connection for PTSD never became final.

Subsequently, in a March 2009 rating decision, the RO denied the Veteran's claims of service connection for PTSD and a heart condition, secondary to PTSD.  The Veteran filed a notice of disagreement (NOD) with this determination in April 2009, and timely perfected his appeal in April 2010.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with Major Depressive Disorder and anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Veteran was afforded a Travel Board Hearing before the undersigned in July 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The issues of service connection for an acquired psychiatric disorder and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was previously denied in a June 2002 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the June 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).  

2.  Evidence received since the final June 2002 determination wherein the RO denied the Veteran's claim of service connection for PTSD, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, MDD, and anxiety.  The RO last denied the Veteran's claim of service connection for PTSD in a decision dated June 2002.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for PTSD was last denied in a June 2002 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and lay statements.  Subsequently, VA outpatient treatment records, private treatment records, hearing testimony, and lay statements have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of a diagnosis of PTSD or a verified stressor.  The evidence submitted subsequent to the June 2002 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the June 2002 decision, such as VA outpatient treatment records, suggests that the Veteran is currently seeking treatment for and diagnosed with PTSD.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Additionally, the Veteran has submitted June and July 2008 lay statements from fellow comrades who recalled the same in-service incident that the Veteran previously described, and the Veteran's change in demeanor from that point on.  Lastly, at the July 2012 hearing, the Veteran and a fellow comrade again testified to the in-service incident that occurred at Fort Hood.  

Therefore, the evidence submitted since the final June 2002 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for an acquired psychiatric disorder and a heart condition.

The Veteran contends that he has an acquired psychiatric disorder due to an in-service incident at Fort Hood, where he believes he ran over other service members, some of who died.  Additionally, the Veteran contends that he suffers from a heart condition that is secondary to his acquired psychiatric disorder. 

VA treatment and private records document diagnoses and treatment for PTSD, MDD, anxiety, and heart disease.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has reported continuity of symptomatology, and VA records show that he is currently being treated for an acquired psychiatric disorder, which he has related to an in-service incident, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's acquired psychiatric disorder.  Additionally, the Veteran's April 1975 separation examination shows that the Veteran had pains in his chest in December, had an EKG performed, and was given medication, and VA treatment records show that the Veteran's Prolonged Exposure Therapy for his diagnosed PTSD was modified after the Veteran suffered a heart attack.  However, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's heart condition.  Medical opinions regarding an etiology of the Veteran's PTSD and heart condition should be obtained. 

In March 2009 and February 2010, the RO made formal findings of a lack of information required to verify stressors in connection with the Veteran's service connection claim for PTSD.  It was determined that the information required to verify the stressful events described by the Veteran were insufficient to send to JSRRC and/or insufficient to research the case for a Marine Corps record.  The Board notes that the Veteran has reported the location (Fort Hood), unit (HHB 1st Battalion 3rd Division Field Artillery 2nd AD), date (January/February 1974 or January/February 1975), and incident (men killed after being run over by a vehicle) in his and fellow comrades lay statements and testimony.  The Board finds that an attempt to obtain any incident reports from Fort Hood and/or other appropriate agency for January/February 1974 or 1975 should be sought.  

Lastly, a review of the claims folder reveals that the Veteran was awarded Supplemental Security Income from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file contains a December 2007 SSA award letter for benefits based on a disabled individual.  However, the records regarding that application and decision have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2) The AMC/RO should request from Fort Hood, Texas and/or any other appropriate agency any incident reports or other appropriate report for HHB 1st Battalion 3rd Division Field Artillery 2nd AD in January/February 1974 or 1975 to determine if there is record of any deaths that resulted from an incident where soldiers were run over by a vehicle.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.

3) After the foregoing and regardless of the result of development in 2), schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorder, to  include PTSD, MDD, or anxiety, is related to the Veteran's service.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report reflect that the claims file was reviewed.  All indicated testing should be conducted.

If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the alleged stressor (the Fort Hood incident) in the examiner's opinion was sufficient to produce PTSD (thus, even if the incident did not actually occur, whether the fact that the Veteran believes the incident occurred is sufficient to produce PTSD); (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion on whether it is at least as likely as not (50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury 

In doing so, the examiner should consider the Veteran's service treatment records, VA treatment records (including the November 29, 2007 VA record), private treatment records, the July 2012 hearing transcript, the Veteran's and fellow comrade's lay statements, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Additionally, schedule the Veteran for a VA examination to determine whether any heart condition is related to the Veteran's service or secondary to his acquired psychiatric disorder.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report reflect that the claims file was reviewed.  All indicated testing should be conducted.

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current heart condition had its onset in service or is related to any in-service disease, event, or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder was (i) caused and/or (ii) aggravated (permanently worsened) by his acquired psychiatric disorder.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's heart condition, that was proximately due to or the result of the Veteran's acquired psychiatric disorder, and not due to the natural progress of the heart condition.

The examiner should consider the Veteran's service treatment records, to include the April 1975 separation examination; VA treatment records (to include the July 18, 2008 VA record); private treatment records; the July 2012 hearing transcript; the Veteran's and fellow comrade's lay statements; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the completion of the foregoing, the AMC/RO should readjudicate the Veteran's claims.  The AMC/RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


